DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 7, 8, 13 and 14 are directed to an invention that lacks in unity of the invention with originally claimed (claims submitted on 10/29/2022) for the following reasons: 
because even though the inventions of these groups require the technical features of an end mill, a number of teeth, a main spindle with a maximum spindle speed, an outer shape of the end mill, a natural frequency at which a vibration is maximized in a tool tip of the end mill; a radial depth of cut, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Haysaka et al. US 2019/0091778 (hereafter-—Hayasaka--), for example.  Hayasaka discloses on Figure 2, an end mill (10), a number of teeth (11), a main spindle (132) with a maximum spindle speed (paragraph [0082]), an outer shape of the end mill (D), a natural frequency at which a vibration is maximized in a tool tip of the end mill ([0085]); a radial depth of cut (P1); (Figures 2, 9-10) and 2).  Also note that a person having ordinary skill in the art at the time of filing, would want to optimize the machining conditions of the end mill, when machining in order to keep the natural frequency vibrations generated in relation to the maximum spindle speed within a desired range to prevent wobbling and chattering in order to improve surface finish.
In addition, this technical feature is not a special technical feature as it does not make a contribution over no patent-literature “Structural modeling of end mills for form error and stability analysis” Kivanc et al. (hereafter--Kivanc--).  Kivanc discloses on pages 1151-1161 a method of designing an end mill. Kivanc teaches that when designing end mills, it is crucial to predict deflection and vibrations in milling process (Abstract). Kivanc teaches that the stability of low radial immersion milling has been investigated and modeled in [15, 16] (located on page 1161) where cases for the doubled number of stability lobes are presented. These methods can be used to generate stability diagrams from which stable cutting conditions, and spindle speeds resulting in much higher stability can be determined for given work material, tool geometry and transfer functions (page 1152). In order to define the geometry, material properties, of end mills, models are built and natural frequencies are obtained using FEA (page 1155, section 3.1.2) and the natural frequencies will change accordingly, depending on the tool geometry such as diameter (page cont. of section 3.1.2 on page 1156). Kivanc discloses a plurality of examples of endmill having a number of teeth (refer to any of the number of teeth on any of the embodiments shown on Figures 3, 6, 10, 11, etc.) an outer shape (or D/D1 which is a diameter of the end mill, or outer shape diameter of the end mill, see page 1152). The Examiner notes that inherently, the end mill when machining, is connected to a spindle, which rotates at operational speeds, high spindle speeds, or maximum speeds, and some vibration will occur generating a natural frequency (or rate that the end mill vibrates naturally when disturbed (e.g. when machining). The Examiner notes that when machining, inherently there is a radial depth of cut (which is defined as a distance the tool is stepping over into a workpiece. The Examiner also notes that inherently the milling process has bottom machining and side surface machining.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 7-18 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The reply filed on May 2nd, 2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): all claims have been withdrawn. See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722